Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 16, 2016

                                          No. 04-16-00745-CV

                                       IN RE Tom RETZLAFF

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On November 15, 2016, Relator filed a petition for writ of mandamus and motion for
emergency stay. The court has considered the petition and the motion and is of the opinion that
Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and
the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on November 16, 2016.




                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk


1
  This proceeding arises out of Cause No. 2014-CI-17145, styled E.M. and V.B.M. v. Philip R. Klein, Klein
Investigations & Consulting, and James W. Landess, pending in the 73rd Judicial District Court, Bexar County,
Texas, the Honorable David A. Canales presiding. The order about which Relator complains was signed by the
Honorable Antonio Arteaga, presiding judge of the 57th Judicial District Court, Bexar County, Texas.